106 Ariz. 430 (1970)
477 P.2d 520
ARIZONA BOARD OF REGENTS, Willard H. Pedrick, Dean, College of Law, Arizona State University, and Harry K. Newburn, as successor to G. Homer Durham, President, Arizona State University, Petitioners,
v.
SUPERIOR COURT of the State of Arizona IN AND FOR the COUNTY OF MARICOPA, DIVISION 15, the Honorable Howard V. Peterson, Presiding; and Barbara CALDWELL, Real Party in Interest, Respondents.
No. 10280.
Supreme Court of Arizona, In Banc.
December 9, 1970.
Gary K. Nelson, Atty. Gen., Phoenix, for petitioners.
Thomas W. Murphy, Phoenix, and Lawrence Ollason, Tucson, for respondent Caldwell.
Jennings, Strouss & Salmon by Rex E. Lee, Phoenix, for amicus curiae American Bar Assn.
Before LOCKWOOD, C.J., STRUCKMEYER, V.C.J., McFARLAND and HAYS, JJ., and FRANCIS J. DONOFRIO, P.J., Court of Appeals, Division 1.
PER CURIAM:
This special action was brought under Article VI, § 5, of the Constitution of Arizona, A.R.S., to test the judgment of the Superior Court of the State of Arizona in and for the County of Maricopa in Cause No. C-225842, Barbara Caldwell v. Arizona Board of Regents, et al. In that action the Superior Court and the Honorable Howard V. Peterson, Judge thereof, reviewed the administrative decision of the Faculty Committee on Admissions of the Arizona State University College of Law which disapproved the application of Barbara Caldwell for admission.
We do not find it necessary to reach the question of whether the Superior Court had jurisdiction to review the action of the Admissions Committee under Arizona's Administrative Review Act, A.R.S. § 12-901, et seq. On review from an administrative determination the Superior Court can only decide whether the administrative action was illegal in that it was arbitrary, capricious or involved an abuse of discretion. Jaffe v. State Department of Health, 135 Conn. 339, 64 A.2d 330.
The Superior Court found that the Admissions Committee did not act arbitrarily, capriciously or in abuse of discretion. It was therefore without jurisdiction to supplant the independent judgment of the Committee.
*431 The Superior Court is prohibited from enforcing the judgment in Cause No. C-225842. The peremptory writ shall issue forthwith.
NOTE, Justice JESSE A. UDALL having disqualified himself; Judge FRANCIS J. DONOFRIO was called to sit in his stead and participate in the determination of this matter.